DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed July 12, 2021. As directed by the amendment: Claim 23 has been amended. Claims 15-17 and 19 were withdrawn. Claims 1-10, 13, 20, and 22 were cancelled. Claims 11, 12, 14-19, 21, 23, and 24 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 11, 12, 14, 18, 21, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl (US 2016/0235460) in view of Biedermann et al. (US 2016/0338697), herein referred to as Biedermann.
Regarding claim 11, Wahl discloses a system (figures 4A, 4B), comprising a delivery device (160) (figures 4A, 4B) including a body (180), arms (portion of elements 120 and 124) attached to the body (180), and a pin (considered as another portion of elements 120 and 124 that are directed into the page, see figure 4B below) connected to each of the arms (portion of elements 120 and 124), wherein the pins extend from the arms in the same direction (considered as another portion of elements 120 and 124 that are directed into the page, see figure 4B below), and a staple (116) mountable to the delivery device (160), the staple (160) made of a shape memory material (¶25) and including a bridge (132), a first leg (136) connected to the bridge (132) by a first hinge region (see figure 4B below), and a second leg (140) connected to the bridge (132) by a second hinge region (see figure 4B below), wherein the pins (considered as another portion of elements 120 and 124 that are directed into the page, see figure 4B below) engage the staple (116) under the bridge (132), wherein the body (180) defines a plane that passes through the first leg (136), the second leg (140), and the bridge (132) of the staple (116), and the arms (portion of elements 120 and 124) are located on a common side of the plane (see figure 4B below), wherein the delivery device (160) is adapted to (i.e. capable of) engage the staple (116) on a surface of the first hinge region (see figure 4B below) and a surface of the second hinge region (see figure 4B below) that are both located under the bridge (132) and between the first leg (136) and the second leg (140), 

    PNG
    media_image1.png
    733
    682
    media_image1.png
    Greyscale

Yet, Wahl’s surgical system lacks wherein in the first position, the bridge is convex.
However, Biedermann teaches wherein in a first position (figure 22a), a bridge (2) is convex (figure 22a).
appears the staple would perform equally well in securing bones together. 
Thus, the modified Wahl’s surgical system is capable of having in the second position in which the bridge (the modified Wahl’s bridge) is concave from an increase in force applied to the bridge by the user via the delivery device.
Regarding claim 12, the modified Wahl’s surgical system has wherein the delivery device (160 of Wahl) includes a rotatable knob (164, 184 of Wahl) and a plunger (168 of Wahl), and rotation of the rotatable knob (164, 184 of Wahl) moves the plunger (168 of Wahl) to deform the bridge (the modified Wahl’s bridge) (figures 4A, 4B of Wahl).
Regarding claim 14, the modified Wahl’s surgical system has wherein the delivery device (160 of Wahl) includes a staple mount (figures 4A and 4B of Wahl) adapted to (i.e. capable of) both longitudinally stretch the bridge (the modified Wahl’s bridge) and bend the first leg (136 of Wahl) and the second leg (140 of Wahl).
Regarding claim 18, the modified Wahl’s surgical system has wherein the delivery device is a combination bending device and delivery device (¶32 and ¶33 of Wahl).
Regarding claim 21, the modified Wahl’s surgical system has wherein the bridge (the modified Wahl’s bridge) is straight in the second position (considered when the legs are substantially parallel).

Regarding claim 24, the modified Wahl’s surgical system has wherein the delivery device (160 of Wahl) is adapted to (i.e. capable of) contact the staple (the modified Wahl’s staple) on the surface of the first hinge region (see figure 4B of Wahl above) and the surface of the second hinge region (see figure 4B of Wahl above) that are both located between the first leg (136 of Wahl) and the second leg (140 of Wahl).

In an alternative view:
Regarding claim 11, Wahl discloses a system (figures 5A, 5B), comprising a delivery device (196) (figures 5A, 5B) including a body (208), arms (portion of elements 120 and 124) attached to the body (208), and a pin (considered as another portion of elements 120 and 124, see figure 5A below) connected to each of the arms (portion of elements 120 and 124), wherein the pins extend from the arms in the same direction (considered as another portion of elements 120 and 124, see figure 5A below), and a staple (116) mountable to the delivery device (196), the staple (160) made of a shape memory material (¶25) and including a bridge (132), a first leg (136) connected to the bridge (132) by a first hinge region (see figure 5A below), and a second leg (140) connected to the bridge (132) by a second hinge region (see figure 5A below), wherein the pins (considered as another portion of elements 120 and 124, see figure 5A below) engage the staple (116) under the bridge (132), wherein the body (208) defines a plane 

    PNG
    media_image2.png
    714
    687
    media_image2.png
    Greyscale


However, Biedermann teaches wherein in a first position (figure 22a), a bridge (2) is convex (figure 22a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wahl’s staple having a bridge with wherein the bridge is convex as taught by Biedermann, since such a modification would provide an alternative staple bridge and it appears the staple would perform equally well in securing bones together. 
Thus, the modified Wahl’s surgical system is capable of having in the second position in which the bridge (the modified Wahl’s bridge) is concave from an increase in force applied to the bridge by the user via the delivery device.
Regarding claim 14, the modified Wahl’s surgical system has wherein the delivery device (196 of Wahl) includes a staple mount (figures 5A and 5B of Wahl) adapted to (i.e. capable of) both longitudinally stretch the bridge (the modified Wahl’s bridge) and bend the first leg (136 of Wahl) and the second leg (140 of Wahl).
Regarding claim 18, the modified Wahl’s surgical system has wherein the delivery device is a combination bending device and delivery device (¶34 and ¶35 of Wahl).
Regarding claim 21, the modified Wahl’s surgical system has wherein the bridge (the modified Wahl’s bridge) is straight in the second position (considered when the legs are substantially parallel).

Regarding claim 24, the modified Wahl’s surgical system has wherein the delivery device (196 of Wahl) is adapted to (i.e. capable of) contact the staple (the modified Wahl’s staple) on the surface of the first hinge region (see figure 5A of Wahl above) and the surface of the second hinge region (see figure 5A of Wahl above) that are both located between the first leg (136 of Wahl) and the second leg (140 of Wahl).

Response to Arguments
Applicant's arguments filed July 12, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 5-7, under 35 U.S.C. 103, of the Remarks are directed to claim 11 and the combination of references (Wahl in view of Biedermann). Applicant argues that “There is no disclosure in Wahl or Biedermann et al. that teaches or suggests a staple having a first position in which a bridge is convex and a second position in which the bridge is concave as claimed. Wahl does not disclose each and every element as claimed. Biedermann et al. also does not disclose this feature.” The Examiner notes that applicant’s arguments are drawn to the staple and its intended use.  The reference Biedermann was specifically used to teach a staple wherein in a first position (figure 22a), a bridge (2) is convex (figure 22a). The Examiner further notes that the modified Wahl’s surgical system is capable of having in the second position in which 
Next, applicant argues that “If the surgical bending instrument 160 or staple 116 of Wahl was modified so that the driver 128 presses on the crown 132 until the crown 132 is concave, the driver 128 would need to continue to press on the crown 132 of the staple 116 and travel a distance longer than the surgical bending instrument 100 is designed for. As the crown 132 is pressed, the legs 136 and 140 of the staple 114 would diverge outwardly. In this divergent position, the legs 136 and 140 are no longer parallel as required by Wahl and would not insert into the desired location in the bone. Wahl teaches away from this modification as Wahl expressly teaches that the legs 136 and 140 of the staple 116 are parallel (paragraphs 29 and 30)." However, the Examiner respectfully disagrees because there is nothing in the prior art (e.g. Wahl) that precludes over travel or pushing the crown to a concave configuration that the legs would not be able to insert into the desired location in the bone. The Examiner notes a light divergent spread of the legs of the staple (e.g. one millionth of a millimeter, which is considered not parallel) would not prevent the legs from going into the desired location in the bone.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/SI MING KU/Primary Examiner, Art Unit 3775